


Exhibit 10.1




SECOND AMENDMENT TO LEASE AGREEMENT




THIS SECOND AMENDMENT TO LEASE AGREEMENT (the "Second Amendment"), is made this
21st day of May, 2012, by and between FUND XIII AND FUND XIV ASSOCIATES, a
Georgia joint venture (as "Landlord") and ETOURANDTRAVEL (as "Tenant").




W I T N E S S E T H:


WHEREAS, NBS Orlando Quad 14, LLC ("NBS") and Tenant, or Tenant's predecessor in
interest (operating under the name "Cape Canaveral Tour and Travel, Inc."), did
enter into that certain Lease Agreement originally dated as of July 30, 2002,
and as may have been amended from time to time ("Lease 1"), for space in that
certain building (the "Building") at 3626 Quadrangle Boulevard, Orlando,
Florida, as such space and Building are more particularly described in Lease 1.
    
WHEREAS, NBS and Tenant also did enter into that certain Lease Agreement dated
as of ___________ ("Lease 2"), for the lease of additional space in the
Building, as such space is more particularly described in Lease 2.


WHEREAS, Lease 1 and Lease 2 are sometimes herein collectively referred to as
the "Leases".


WHEREAS, NBS did convey its interest in the Building and Leases to Landlord.


WHEREAS, Landlord, or Landlord's predecessor in interest, and Tenant modified
and amended the Leases under one lease amendment, in the manner and for the
purposes therein set forth, by entering into that certain First Amendment to
Lease Agreement (the "First Amendment"), dated April __, 2007.


WHEREAS, Landlord and Tenant desire to further modify and amend the Leases, by
virtue of and under the terms of this Second Amendment.


NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein, and for Ten and No/100 Dollars ($10.00) and other good and valuable
consideration, paid by the parties to one another, the receipt and sufficiency
of which are acknowledged by the parties hereto, the parties hereto hereby
covenant and agree as follows:


1.Effective Date. The effective date of this Second Amendment (the "Effective
Date") shall be the date that substantial completion of the "Work" (as herein
defined) has occurred, or the date such Work would have been substantially
completed, except for any delays caused by, through or under Tenant, as
described in Exhibit "C". The projected Effective Date is June 1, 2012. The
Leases shall remain unmodified and in full force and effect, through the
Effective Date.


2.Space Leased By Tenant; Expansion Premises. Tenant hereby leases and rents
from Landlord, by virtue of this Second Amendment, and Landlord hereby leases
and rents to Tenant, from and after the Effective Date (i) the same space which
was leased by Landlord to Tenant under the Leases, consisting of 9,888 rentable
square feet, in the aggregate, known currently as "Suite 400" (the "Original
Premises"), and (ii) certain additional space, consisting of 7,076 rentable
square feet, currently known as "Suite 300", and more particularly shown on
Exhibit "A", attached hereto and by this reference incorporated herein (the

1


--------------------------------------------------------------------------------




"Expansion Premises"). The Original Premises and the Expansion Premises, which
as of the Effective Date will consist in the aggregate of 16,964 rentable square
feet, are herein and in the Leases sometimes collectively referred to as the
"Premises".


3.Base Rental.    (a) The Base Rent, on a per square foot per annum basis, for
the Premises shall be due from and payable by Tenant as follows:


Period
 
Annual Base Rent (per square foot, per annum)
 
Monthly
Base Rent
 
Annual
Base Rent
June 1, 2012 -
May 31, 2013
 
$14.00
 
$19,791.33
 
$237,496.00
June 1, 2013 -
May 31, 2014
 
$14.42
 
$20,385.07
 
$244,620.88
June 1, 2014 -
May 31, 2015
 
$14.85
 
$20,992.95
 
$251,915.40
June 1, 2015 -
May 31, 2016
 
$15.29
 
$21,614.96
 
$259,379.56
June 1, 2016 -
May 31, 2017
 
$15.75
 
$22,265.25
 
$267,183.00
June 1, 2017 -
December 31, 2017
 
$16.22
 
$22,929.67
 
$275,156.08



(b)    Such Base Rent shall be payable at the times and in the manner that Rent
is paid under the Leases, from and after the Effective Date.


(c)    Tenant shall not be obligated to pay Base Rent (i) for the Original
Premises, the first month after the Effective Date, and (ii) for the Expansion
Premises, for the first two (2) months after the Effective Date. Notwithstanding
anything in this subparagraph (c) to the contrary, Tenant shall have no right to
any such abatement of Base Rent at any time after which (A) a default has
occurred with respect to Tenant under the Lease, (B) the Lease is not then in
full force and effect, (C) Tenant has assigned the Lease or has entered into a
sublease with respect to all or any portion of the Premises or (D) Tenant is in
default under any other written agreement with Landlord. In addition, if either
of (A) or (D) shall have occurred, Tenant shall, promptly upon demand, pay
Landlord an amount equal to all Base Rent therefore abated together with
interest thereon at the lesser of 18% per annum or the maximum rate permitted by
law from the date each such installment of Base Rent was originally due to the
day of payment. Such obligation of Tenant to pay abated Base Rent upon an event
of default shall be independent of and in addition to Landlord's other rights
and remedies available under the Lease or at law or in equity.


(d)    Tenant shall pay as and when due, in addition to all other amounts due
under this Second Amendment, all Florida Sales Tax charged, imposed or due on
any payments due from Tenant under this Second Amendment.


(e)    Any Rent or other amounts payable to Landlord under this Lease, if not
paid by the fifth day of the month for which such Rent is due, or by the due
date specified in any invoices from Landlord for any other amounts payable
hereunder, shall incur a late payment service charge of five percent (5%) of the
amount of the late payment, to help offset Landlord's administrative expense in
processing such delinquent payment, and in addition thereto shall bear interest
at the rate of eighteen percent (18%) per annum from and after the due date for
such payment. In no event shall the rate of interest payable on any late payment
exceed the legal limits for such interest enforceable under applicable law.

2


--------------------------------------------------------------------------------






4.Lease Term Extension. The term of lease for Premises is extended so that it
shall run for five (5) years and seven (7) months after the Effective Date, and
is thus projected to extend through December 31, 2017, unless sooner terminated
in accordance with the Original Lease. This is Tenant's last exercise of an
extension under the Leases, leaving Tenant no further options to extend the
Lease Term. For the period between the date of this Second Amendment and the
Effective Date, the Rent due under the Leases shall continue at the same rate
for such period on a per square foot per annum basis, and all other terms and
conditions of the Leases shall remain in force and effect.


5.Operating Costs and Taxes. (a) Tenant's Share of Operating Costs, as defined
in the Leases, shall be due from Tenant with respect to only the Premises during
the extended lease term, in the same manner and at the same time as such
Operating Costs are due under the Leases.


(b)    Tenant's Share of Taxes, as defined in the Leases, shall be due from
Tenant with respect to only the Premises during the extended lease term, in the
same manner and at the same time as such Taxes are due under the Leases.


6.Tenant Improvement Allowance; Work in the Premises. (a) Tenant is in occupancy
of and shall take and accept the Original Premises in its current, "as is"
condition. Work in the Premises shall be performed in accordance with Appendix
"B" to the Leases (titled "Facility Alteration Procedure"), and any of such work
in the Original Premises shall take place while Tenant is in occupancy of the
Original Premises.


(b)    The Expansion Premises are provided to Tenant in their current, "as is"
condition. Work in the Expansion Premises shall be done in accordance with plans
and specifications which must be provided by Tenant to Landlord on or before May
18, 2012, and also in accordance with the work agreement attached to this Second
Amendment as Exhibit "C".


(c)    The tenant improvement allowance for the Premises shall be Fifteen and
No/100 Dollars ($15.00) per rentable square foot therein, or $254,460.00 in the
aggregate (the "Premises Allowance"). Up to 85 cents (85¢) per rentable square
foot within the Premises, or $14,419.40 of the Premises Allowance shall be used
by Landlord to complete the "Landlord Work" (as herein defined), with the
remainder to be used for work in the Premises. Any portion of the Premises
Allowance not used by Tenant within twenty-four (24) months after the Effective
Date shall belong to and may be retained by Landlord.


7.Additional Landlord Work. Landlord shall and hereby covenants and agrees to
provide or do the following, ("Landlord's Work"), the cost of which shall be
funded from the Premises Allowance:


(i)    Expand the current patio outside the Building, and extend the pavement at
the north side of the Building exist, from Suite 400, in a manner as Landlord
elects, in Landlord's reasonable discretion.


(ii)    Provide a bicycle rack for use by all tenants in the Building, in an
area as Landlord elects.


8.Parking. As a part of Tenant's parking rights under the Lease, and so long as
no event of default on the part of Tenant then exists, Landlord shall mark and
designate four (4) parking spaces for Tenant's exclusive use, near the entrance
to Suite 300, in such exact area as Landlord shall elect.


9.Signage. Subject to and as limited by applicable law, and so long as no event
of default on

3


--------------------------------------------------------------------------------




the part of Tenant then exists, Landlord shall provide, at Tenant's sole cost
and expense, (i) an additional panel naming Tenant on the Building's existing
monument sign, and (ii) identification on the smaller signage in front of Suite
300, subject to Landlord consent as to the design, color and content of such
panel.


10.Letter of Credit. (a) Landlord has the right to and shall retain the letter
of credit in favor of Landlord which is currently held by Landlord in connection
with the Lease. If the letter of credit is ever replaced by Tenant, then such
replacement shall be in a form acceptable to Landlord, in Landlord's sole
judgment, and shall be issued by a federally chartered bank with branches open
in the Atlanta, Georgia metropolitan area, such institution to be otherwise
acceptable to Landlord. The letter of credit shall be governed by the
International Standby Practices 1998 promulgated jointly by the Institute of
International Banking Law and Practice and the International Chamber of
Commerce, effective Jan. 1, 1999 and found in ICC Publication No. 590 (the
"ISP").


(b)    If Tenant is in default under or otherwise fails to comply with the terms
of the Lease for any reason, Landlord may immediately draw upon and receive
payment under said letter of credit. Partial draws shall be permitted under the
terms of said letter of credit and this Lease, it being the express intent of
Landlord and Tenant that the letter of credit be used, at Landlord's option and
in Landlord's sole discretion, either to cure existing defaults on the part of
Tenant under the Lease, and/or as a security deposit, securing the full and
complete performance by Tenant of Tenant obligations under the Lease. Also, if
the financial institution which has issued the letter of credit is declared
insolvent by the Federal Deposit Insurance Corporation (the "FDIC"), or any
successor agency with similar oversite responsibilities, is closed for any
reason, or is listed on the "FDIC Bank Watch List" (or other similar list)
(collectively a "Troubled Institution"), then Tenant must within ten (10) days
after notice from Landlord, replace said letter of credit with a replacement
letter of credit from a financial institution which is not a Troubled
Institution, which letter of credit must otherwise be in accordance with the
terms of this paragraph.


(c)    Such letter of credit shall permit transfers of the payee thereunder if
Landlord transfers its interest in the Building, such transfers to be at no cost
to Landlord. The letter of credit shall be open and may be drawn upon for a
period which expires two (2) months after the scheduled expiration of the Term;
provided however, that such letter of credit may be of a duration shorter than
said period, so long as Tenant replaces said letter of credit with a new letter
of credit, on the same terms and conditions, and in the same amount, as the
prior letter of credit, at least one (1) month prior to the expiration of the
prior letter of credit. If Tenant fails to replace a prior letter of credit
within the period required herein, Landlord shall be immediately authorized and
entitled to demand and receive payment under said letter of credit, and to apply
and hold the proceeds from that letter of credit as a security deposit under the
terms and conditions of the Lease.


11.Guaranty.    Landlord's acceptance and execution of this Second Amendment is
expressly contingent upon the due execution and delivery of the Acknowledgement
and Consent of Guarantor, in the form attached hereto as Exhibit "B", by this
reference incorporated herein, Kosmas Group International, Inc.


12.Broker Disclosure. Jones Lang LaSalle Brokerage, Inc. ("JLL") has acted as
agent for Landlord in this transaction and is to be paid a commission by
Landlord pursuant to a separate agreement. No party, agent or broker has acted
as agent for Tenant in this transaction. Landlord represents that it has dealt
with no other broker other than the broker(s) identified herein. Landlord agrees
that, if any other broker makes a claim for a commission based upon the actions
of Landlord, Landlord shall indemnify, defend and hold Tenant harmless from any
such claim. Tenant represents that it has dealt with no broker other than the
broker(s) identified herein. Tenant agrees that, if any other broker makes a
claim for a commission based upon the actions of Tenant, Tenant shall indemnify,
defend and hold Landlord harmless from any such claim. If the State of Florida
provides for broker liens, Tenant will cause its broker to execute a customary
lien waiver,

4


--------------------------------------------------------------------------------




adequate under the law of the state where the Building is located, to extinguish
any lien claims such broker may have in connection with this Second Amendment.


13.Defined Terms. Capitalized terms not defined herein shall have the same
meaning as set forth in the Lease.


14.No Other Modifications. Except as expressly modified by this Second
Amendment, the Original Lease remains unmodified and in full force and effect.


15.Transfer, Successors and Assigns. This Second Amendment shall inure to the
benefit of and shall be binding upon Landlord, Tenant, and their respective
transfers, successors and assigns.


16.Time of Essence. Time is of the essence of this Second Amendment.


17.Florida Law. This Second Amendment shall be construed and interpreted under
the laws of the State of Florida.



5


--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned have caused this Second Amendment to be
executed under seal and delivered, on the day and year first above written.


"Landlord"


FUND XIII AND FUND XIV ASSOCIATES, a Georgia joint venture


By:      Wells Real Estate Fund XIII, L.P., a Georgia
limited partnership


            By:      Wells Capital, Inc., a Georgia
corporation, its general partner




                        By: /s/ Randall D. Fretz
                        Name: Randall D. Fretz
                        Title: Sr. Vice President




By:      Wells Real Estate Fund XIV, L.P., a Georgia
limited partnership


            By:      Wells Capital, Inc., a Georgia
corporation, its general partner




                        By: /s/ Randall D. Fretz
                        Name: Randall D. Fretz
                        Title: Sr. Vice President
 


"Tenant"


ETOURANDTRAVEL




By: /s/ J. Lance Croft                            
Its: President                        


Attest: /s/ David P. Arieti                        
Its: Controller                        


(CORPORATE SEAL)







6


--------------------------------------------------------------------------------




[quadrangefloorplan.jpg]



--------------------------------------------------------------------------------









--------------------------------------------------------------------------------




EXHIBIT "B"


ACKNOWLEDGMENT, CONSENT
AND REAFFIRMATION OF GUARANTOR OF LEASE




THIS ACKNOWLEDGMENT, CONSENT AND REAFFIRMATION OF GUARANTOR OF LEASE (the
“Consent”), is made this 18th day of May, 2012, by KOSMAS GROUP INTERNATIONAL,
INC. (“Guarantor”), to and for the benefit of WELLS FUND XIII AND XIV JOINT
VENTURE(“Landlord”).


WITNESSETH:




WHEREAS, Guarantor did duly execute and deliver that certain Guaranty of Lease
(the “Original Guaranty”), on July 20, 2002, in connection with and as a
material inducement for that certain Lease Agreement, as may have been amended
previously (the “Original Lease”), involving NBS Orlando Quad 14, LLC and
Canaveral Tour and Travel, Inc., the predecessor in interest to Tenant
("Tenant”).


WHEREAS, Landlord and Tenant have entered into an amendment to or assignment of
the Original Lease (whichever is applicable being herein referred to as the
“Lease Amendment”), dated April _____, 2007, subject to and conditioned upon the
execution and delivery of this Consent.


WHEREAS, Landlord would not have entered into or agreed to the Lease Amendment,
were it not for the execution and delivery of this Consent to Landlord, which
Consent was a material inducement to Landlord to enter into the Lease Amendment.


WHEREAS, Guarantor, which will derive material and substantial benefit from the
Lease Amendment, desires to provide this Consent, in connection with the Lease
Amendment.


NOW THEREFORE, for and in consideration of the mutual covenants contained
herein, and for Ten and No/100 Dollars ($10.00) and other good and valuable
consideration, paid by the parties hereto to one another, the receipt and
sufficiency of which are acknowledged by the parties hereto, the parties hereto
hereby covenant and agree as follows:


1.    Amendment to Lease. Guarantor hereby acknowledges and consents to the fact
that the Original Lease has been modified and amended by virtue of the Lease
Amendment.


2.    No Modification. The granting of this Consent by Guarantor to Landlord and
Tenant in no way modifies or amends the Guaranty or any Guarantor's obligations
and duties under the Guaranty. Said Guaranty is and shall remain in full force
and effect and is a valid and continuing obligation of Guarantor according to
its terms.


3.    No Further Consent Required. The request made by Landlord herein and the
giving of this Consent by Guarantor shall in no way be or be deemed to be a
waiver of Landlord's rights under the Guaranty.


4.    Binding Nature. This Consent shall inure to the benefit of Landlord,
Tenant and their respective heirs, legal representatives, successors and
assigns.





--------------------------------------------------------------------------------






5.    Law.    This Consent has been given, and shall be construed under, the
laws of the State of Florida.


IN WITNESS WHEREOF, the undersigned have caused this Consent to be executed
under seal and delivered on the day and year first above written.




“Guarantor”


KOSMAS GROUP INTERNATIONAL, INC., a Florida corporation






By: /s/ J. Lance Croft                    
Its: Vice President                    



2


--------------------------------------------------------------------------------




EXHIBIT C


WORK AGREEMENT


1.    Design of Tenant's Work. Tenant shall, using an architect approved by
Landlord, cause final detail design plans, specifications and working drawings
ready for construction to be prepared in accordance with applicable laws,
ordinances, rules, regulations and codes of all governmental bodies ("Legal
Requirements") and to be approved, in writing, by Landlord and Tenant ("Tenant's
Plans"). Subject to the provisions of this Work Agreement Tenant may use
"Tenant's Allowance" for payment for Tenant's Plans. Landlord, as Tenant's
agent, has contracted with Hunton Brady, architects, to prepare Tenant's Plans
for Tenant. Tenant's Plans shall include, but not be limited to, demolition
plans, the location of interior partitions doors, electrical switches and
outlets and telephone outlets; reflected ceiling plan showing the location of
lights, fans, diffusers, and vents, electrical outlets, plumbing and mechanical
plans; floor and wall coverings; signs and such other items necessary or
desirable to determine if, in Landlord's sole opinion, the work shown on
Tenant's Plans is aesthetically compatible with the surrounding improvements,
and to allow Landlord to obtain accurate bids on, and to accurately determine
the cost to complete the installation of work shown on the Tenant's Plans
("Tenant's Work"). Tenant shall submit four (4) copies of Tenant's Plans to
Landlord within two ( 2 ) days after the execution and delivery of this Lease.
Tenant's Plans shall conform to and be consistent with the Preliminary Plan.
Landlord shall approve (or approve with conditions) Tenant's Plans or disapprove
Tenant's Plans and give Tenant the reasons for disapproval. If Landlord
disapproves Tenant's Plans, Tenant shall make the changes to Tenant's Plans
required by Landlord to obtain Landlord's approval of Tenant's Plans and Tenant
shall resubmit Tenant's Plans to Landlord for Landlord's approval. If Landlord
has "approved with conditions", Tenant shall either accept such conditions or
resubmit Tenant's Plans with changes to correct the issues that are the basis
for such conditions and in such event, such resubmission shall be treated in the
same way as if Tenant's Plans had been initially disapproved by Landlord. This
procedure shall continue until Tenant's Plans are approved by Landlord and
Tenant. Landlord shall give Tenant approval or disapproval of Tenant's Plans
within five (5) business days of the date Tenant submits or resubmits plans to
Landlord. Four (4) sets of Tenant's Plans as finally approved by Landlord and
Tenant shall be signed and dated by Landlord and Tenant as ready for
construction. Tenant's Work performed pursuant to this Exhibit C shall be deemed
permanent fixtures and shall become the property of Landlord upon completion of
same by Landlord.


2.    Building Standard Plans. Tenant has access to the Building standard plans
and specifications for the Premises regarding, among other things, the location,
type and layout of the electrical, plumbing, structural and mechanical systems,
equipment and facilities serving the Premises, all of which shall be, or have
heretofore been, installed by Landlord. Tenant's Plans shall be designed to and
shall be consistent extensions of the aforesaid Building standard plans.


3.    Review of Tenant's Plans. The review and approval of Tenant's Plans by
Landlord are solely for purposes of determining, in Landlord's sole opinion,
whether or not Tenant's Plans are compatible with the function, design, capacity
and layout of the mechanical, structural, electrical and plumbing systems,
facilities and equipment located in the Building. Landlord shall not be liable
to Tenant or to any other person for the performance, design or quality of
Tenant's Work, for its failure to comply with applicable Legal Requirements or
for the utility or functional aspects of Tenant's Work.


4.    Performance of Tenant's Work.


(a)    After approval of Tenant's Plans, Landlord shall obtain bids from outside
contractors approved by Landlord and Tenant to perform Tenant's Work. Landlord
agrees to use the contractor providing



--------------------------------------------------------------------------------




the lowest bid (any such contractor selected to be "Contractor" hereunder), and
such bid price plus Landlord's direct contractor costs(s) shall for purposes of
this Lease be the "Cost of Tenant's Work".


(b)    If Landlord shall be delayed in completing Landlord's construction as a
result of:


(i)
Tenant's request for materials or finishes other than Landlord's standard; or



(ii)    Tenant's changes in the approved plans; or


(iii)Tenant's failure to approve the plans and specifications or the estimate of
construction costs in a timely manner pursuant to the provisions herein; or


(iv)
The performance of work by a person, firm or corporation employed by Tenant and
delays in the completion of said work by said person, firm or corporation,



then Tenant shall pay to Landlord any additional cost to Landlord in completing
Landlord's construction resulting from any of the foregoing failures, acts or
omissions of Tenant. All such delays in this Section shall be a Tenant delay and
shall not cause any extension or delay of the Commencement Date.


(c)    Promptly after approval of Tenant's Plans and the "Cost of Tenant's Work"
(as hereinafter defined) by Landlord and Tenant, and provided Tenant has paid
Landlord the "Cost Differential" (as hereinafter defined), if any, Landlord
shall cause construction of Tenant's Work to be commenced. Landlord shall use
reasonable efforts to cause Tenant's Work to be completed substantially in
accordance with Tenant's Plans in an expeditious manner after commencement
thereof, subject, however, to an extension of said time equal to the period of
time that the performance of Landlord's obligations is prevented, delayed,
retarded or hindered by acts of God, weather or unusual severity, fire,
earthquake, flood, explosion, action of the elements, malicious mischief,
inability to procure or general shortage of labor, services material, equipment,
facilities, or supplies in the open market, failure of transportation, strikes,
lockouts, actions of labor unions, condemnation, public requisition, laws,
orders of government or civil or defense authorities, or any other cause,
whether similar or dissimilar to the foregoing, not within the reasonable
control of Landlord ("Unavoidable Delays"). In any Unavoidable Delays during the
course of performing Tenant's Work, the number of days set forth above in this
Paragraph shall be increased each time by a number of days equal to the number
of days of each such delay.


(d)    Tenant hereby appoints Lance Croft ("____") as the construction manager,
and the authorized representative of Tenant for purposes of dealing with
Landlord with respect to all matters involving, directly or indirectly, Tenant's
Plans and Tenant's Work including without limitation, change orders to Tenant's
Plans (the "Designated Representative"). Tenant hereby warrants and represents
to Landlord that the Designated Representative has the requisite power and
authority to deal with Landlord in the manner contemplated herein and that
Tenant shall be bound by the acts and omissions of the Designated
Representative. Lance shall be responsible for directing Tenant's Work and for
interfacing with Contractor on a day-to-day basis.


(e)    Subject to the provisions set forth in this Exhibit C and Landlord's
receipt of a building permit, Landlord shall commence construction of Tenant's
Work within ten (10) days after final approval by Landlord of Tenant's Plans and
approval by Landlord of the cost to complete Tenant's Work (the "Cost of
Tenant's Work").





2


--------------------------------------------------------------------------------




(f)    The Allowance is provided to help Tenant pay for Tenant's Work. Landlord
shall disburse the Allowance in monthly progress payment installments, provided
Tenant has submitted invoices, certificates of insurance, a Tenant's affidavit,
partial or final lien waivers (as appropriate) and affidavits of payment by
Contractor and all subcontractors, sub-subcontractors and material suppliers,
and such other evidence as Landlord reasonably requires to evidence that the
cost of the tenant improvements or other costs has been paid, or is being paid
with such draw, and that no mechanic's or other liens have been or may be filed
against the Building or Premises arising out of the design or performance of
Tenant's Work. Funding of portions of the Allowance shall also be subject to
Landlord retaining amounts held under such contracts, with ten percent (10%)
being retained under the contract of Contractor, and five percent (5%) of the
entire amount of the Allowance being retained until completion of Tenant's Work
in accordance with this Exhibit, and also subject to Landlord's reasonable
assurances that all subcontractors, material suppliers and other such vendors
have been and are being paid on a timely basis. Invoices related to draws of the
Allowance may only be submitted once per month, and proper, conforming requests
submitted by the 20th day of any month shall be paid on or about the 15th day of
the next month.


5.    Tenant's Inspection of Premises.


(a)    Within five (5) days after the date of notice of substantial completion
referred to in this Exhibit C, the Designated Representative and Landlord shall
jointly inspect the Premises for purposes of determining whether or not any
unfinished work which may be required to be performed pursuant to the Tenants'
Plans ("Punchlist Items") remains incomplete. Landlord shall be responsible for
causing the Punchlist Items to be completed as expeditiously as reasonably
practicable. Substantial completion of the Premises shall be deemed to have
occurred so long as any Punchlist item does not reasonably prevent Tenant from
beneficially occupying substantially all of the Premises and using the Premises
for the purposes intended.


(b)    The Designated Representative may visit the Premises and inspect same and
may consult with Landlord and its supervisors, architects, engineers, and
agents; provided, however, that the Designated Representative shall comply with
all applicable legal requirements and the requirements of all insurance policies
carried by Landlord with respect to the Premises which may prohibit, limit or
condition access to the Premises during the period of such construction. Tenant
shall promptly notify Landlord of any deviations from Tenant's Plans in the
construction of the Premises of which Tenant has knowledge.


6.    Cost Differential. For purposes of this Exhibit C, the term "Cost
Differential" shall mean the remainder, if any, obtained by subtracting the
Tenant's Allowance from the Cost of Tenant's Work. Tenant shall pay the Cost
Differential to Landlord prior to Landlord commencing Tenant's Work. The Cost
Differential be due and owing to Landlord as Additional Rent. If there are any
cost savings after deducting the Cost of Tenant's Work from Tenant's Allowance,
there will be no credit to the Rent or any other sum due from Tenant under the
Lease.


7.    Change Orders. After commencement of the Tenant's Work by Landlord, but
before commencement of any changes to Tenant's Plans, such changes to Tenant's
Plans and the cost thereof (either deductive or additional) shall be mutually
agreed upon in writing by both Landlord and Tenant and the cost of Tenant's Work
shall be adjusted accordingly. No changes to Tenant's Work will be performed
without written approval from Landlord and Tenant. Tenant shall comply with all
of Landlord's requirements (as to submittals, details, costs figures,
cooperation, and any other item and procedure) as to each such request for a
change to Tenant's Plans. If any change results in an increase in the cost of
Tenant's Work, an amount of money equal to such increase shall be paid to
Landlord simultaneously with the approval of such change by Landlord and Tenant
or the payment thereof shall otherwise be secured in a manner acceptable to
Landlord. If, in Landlord's opinion, any change will prevent Landlord from
timely completing Tenant's Work, then such

3


--------------------------------------------------------------------------------




number of days shall be increased by a number of days which shall be sufficient,
in Landlord's reasonable estimation, to allow completion of Tenant's Work and
such change.


    













4
